Name: Regulation No 30/67/EEC of the Commission of 16 February 1967 on notification to the Commission of the principal factors of the withdrawal price system operated by producers' organisations for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 Official Journal of the European Communities 18.2.67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 469/67 REGULATION No 30/67/EEC OF THE COMMISSION of 16 February 1967 on notification to the Commission of the principal factors of the withdrawal price system operated by producers' organisations for fruit and vegetables beginning of the period during which withdrawal prices apply, be notified to the Commission by the Member States . 2. Where withdrawal prices within the meaning of Article 3 ( 1 ) of Regulation No 159/66/EEC apply at the date of entry into force of this Regulation, the relevant details shall be notified as soon as possible to the Commission by the Member States . 3 . All amendments to the details notified in accordance with the preceding provisions shall forthwith be notified to the Commission by the Member States . THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 159/66/EEC1 of 25 October 1966, laying down additional provisions on the common organisation of the market in fruit and vegetables, and in particular Article 3 (2) thereof; Whereas notification to the Commission of the details mentioned in Article 3 (2) of Regulation No 159/66/EEC should enable it to review the regularisation of prices at the production stage in accordance with the producer organisations' regional plan ; whereas, consequently, the measures adopted to this end should be communicated to the Commission as quickly as possible ; Whereas certain special provisions must be laid down in order to facilitate the comparison of information provided by the Member States ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fruit and Vegetables ; Article 2 Where the withdrawal price is fixed by an association of producers' organisations, the notification referred to in Article 1 shall specify the name and registered office :  of the association,  of each of the producers' organisations intending to adopt the system notified. Article 3 HAD ADOPTED THIS REGULATION : Article 1 The notification referred to in Article 1 shall specify the characteristics of each product for which a withdrawal price is fixed, such as the variety or type, quality, class, sizing, method of packing and presentation . It shall specify, where appropriate, the average weight of each unit of the product under consideration (piece, bunch . . .) where the withdrawal price is not fixed per 100 kilogrammes net. 1 . The details referred to in Article 3 (2) of Regulation No 159/66/EEC shall, not later than the 1 OJ No 192, 27.10.1966, p . 3286/66. Official Journal of the European Communities 9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 1967. For the Commission The Vice-President Robert MARJOLIN